PER CURIAM.
This is an appeal from a conviction and judgment of the Criminal Court of Record in and for Dade County, Florida, whereby the appellant was adjudged guilty of the offense of armed robbery of one J. W. Kerns, being Case No. 24115 of said court.
The Attorney General has conceded the insufficiency of the evidence to support the conviction of the crime charged, and indeed no other conclusion could be drawn.
Since we hold that the evidence is not sufficient to sustain the conviction, it is unnecessary to answer the other questions posed by the appellant, some of which are not appropriate to the instant proceedings. If and when such questions are presented to this court in proceedings properly brought before us, they will be considered.
For the reasons stated, the judgment appealed from should be and it is hereby
Reversed.
ROBERTS, C. J.-, and TERRELL, SE-BRING and MATHEWS, JJ., concur.